Exhibit 10.2

 AGREEMENT AND RELEASE

CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND RELEASE.

BY SIGNING THIS AGREEMENT AND RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL
RIGHTS.

Agreement between Authentidate Holding Corp., its stockholders (solely in their
capacity as stockholders of Authentidate Holding Corp.), subsidiaries,
affiliates, divisions, successors and assigns, their respective past and present
officers, directors, employees, agents, attorneys, whether as individuals or in
their official capacity, and each of their respective successors and assigns
(hereinafter collectively referred to as “AHC” or the “Company”) and by his own
free will, John T. Botti (“Botti” or “Employee”).

WHEREAS, Botti has been an employee of AHC, and

WHEREAS, Botti has been employed pursuant to a written employment agreement
dated as of July 1, 2003 (the “Employment Agreement”); and

WHEREAS, Employee and AHC each desire an amicable cessation of the employment
relationship,

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other good and valuable consideration, receipt of which is hereby
acknowledged, Employee and AHC (who hereinafter collectively may be referred to
as the “Parties”) hereby agree as follows:

1.     Employee acknowledges and agrees that effective the close of business
January 20, 2005, Employee’s employment is terminated (the “Termination Date”.)

2.     In consideration for Employee’s execution of this Agreement, and in
consideration for the release of claims against AHC, the Company will pay or
provide to Employee the following:

a.      Solely for the purpose of determining the benefits under Article IX of
the Employment Agreement, Employee’s termination shall be deemed a termination
without cause within the contemplation of Section 9.3 (d) of the Employment
Agreement.

b.      Employee shall be entitled to receive, in accordance with the terms of
Section 9.3(d) of the Employment Agreement, the Severance Benefit and the
Continuation Benefits.

--------------------------------------------------------------------------------



Back to Contents

c.      The Company shall continue to provide an automobile for the use of the
Employee until June 30, 2005, the expiration date of the lease for the vehicle
currently furnished by the Company to the Employee. The Company shall continue
to pay the lease payment, not to exceed $1,000 per month, plus pay Employee such
amount of cash as is necessary to enable the Employee to pay all income taxes
associated with such automobile allowance, as currently required by Section 5.2
of the Employment Agreement. Upon the conclusion of the lease, the Company shall
be responsible to pay any charges in connection with the termination of the
lease in accordance with the Company’s current policy, which consist of damage
and mileage overage charges (the “Surrender Charges”.) In addition, the Company
hereby grants the Employee the right to exercise the lessee’s right to purchase
the vehicle at the termination of the lease, and in the event the Employee
elects to exercise this right, the Company will contribute $6,000 toward such
purchase, in addition to the Surrender Charges.

d.      Solely for the purpose of determining the vesting of Employee’s stock
options pursuant to Section 11.2 of the Employment Agreement, Employee’s
termination shall be deemed a termination without cause, and the conditions to
the vesting of any outstanding stock options granted to the Employee under any
of the Company’s stock option plans, shall be deemed void and all such incentive
awards shall be immediately and fully vested as of the date of this agreement
and the terms of the awards shall be deemed amended to provide that the awards
shall remain exercisable for the duration of their original term.

3.     Benefits:

a.      Group health benefits will continue as Continuation Benefits as provided
in Section 1.4 of the Employment Agreement, and except as otherwise expressly
provided in this Agreement, Employee will not be entitled to receive any other
benefits after the Termination Date.

b.      Employee shall be paid for unused vacation time for 2004 in accordance
with the Company’s current policy.

4. To the extent Employee has unreimbursed business expenses, incurred through
the Termination Date, Employee must promptly submit the expenses with all
appropriate documentation; those expenses which meet the Company’s guidelines
will be reimbursed. Any expense account that Employee has with the Company
terminates effective on the Termination Date, and any expenses already incurred
will be reviewed and processed in accordance with the policies and procedures of
the Company. No new expenses may be incurred after the Termination Date.
Employee agrees to promptly pay any outstanding balance on these accounts that
represent non-reimbursable expenses.

5. Employee understands that this Agreement does not constitute an admission by
the Company of any liability, error or omission, including without limitation,
any: (a) violation of any statute, law, or regulation; (b) breach of contract,
actual or implied; or (c) commission of any tort.

2

--------------------------------------------------------------------------------



Back to Contents

6.      Employee acknowledges that the consideration provided in this Agreement
exceed that to which Employee would otherwise be entitled under the normal
operation of any benefit plan, policy or procedure of the Company or under any
previous agreement (written or oral) between Employee and the Company. Employee
further acknowledges that the agreement by AHC to provide consideration pursuant
to this Agreement beyond Employee’s entitlement is conditioned upon Employee’s
release of all claims against AHC and Employee’s compliance with all the terms
and conditions of this Agreement.

7.      Simultaneously with the execution of this agreement, the Company will
enter into a consulting agreement (the “Consulting Agreement”) with the
Employee. The Consulting Agreement shall be for a term of twelve months
commencing February 1, 2005 and the Company shall pay the Employee $10,000 per
month as compensation for services to be rendered under the Consulting
Agreement. The Employee shall be required to perform such services as may
reasonably be requested in writing by the Chief Executive Officer of the Company
and shall not hold himself out as a representative of the Company except upon
the prior written direction of the Chief Executive Officer of the Company.
          

8.      The Parties agree that, except as provided for herein, there shall be no
other payments or benefits payable to Employee, including but not limited to,
salary, bonuses, commissions, finder’s fees and/or other payments. All cash
payments required by the Company are set forth in Schedule A annexed hereto and
Employee acknowledges and agrees the amounts set forth on Schedule A are true
and correct.

9.      Arbitration:

a.      The Parties specifically and knowingly and voluntarily agree to
arbitrate any controversy, dispute or claim which has arisen or should arise in
connection with Employee’s employment, the cessation of Employee’s employment,
or in any way related to the terms of this Agreement. The Parties agree to
arbitrate any and all such controversies, disputes, and claims before a single
arbitrator in the State of New York in accordance with the Rules of the American
Arbitration Association. The arbitrator shall be selected by the Association and
shall be an attorney-at-law experienced in the field of corporate law and
admitted to practice in the State of New York. In the course of any arbitration
pursuant to this Agreement, Employee and the Company agree (i) to request that a
written award be issued by the arbitrator and (ii) that each side is entitled to
receive any and all relief it would be entitled to receive in a court
proceeding. The Parties knowingly and voluntarily agree to enter into this
arbitration clause and to waive any rights that might otherwise exist to request
a jury trial or other court proceeding, except that Employee and AHC have the
right to seek injunctive or other equitable relief from a court to enforce
Paragraph 10 of this Agreement and that AHC has the right to seek injunctive or
other equitable relief from a court to enforce Paragraph 12 of this Agreement.
This paragraph is intended to be both a post-dispute and pre-dispute arbitration
clause. Any judgment upon any arbitration award may be entered in any court,
federal or state, having competent jurisdiction of the parties.

3

--------------------------------------------------------------------------------



Back to Contents

b.       The Parties’ agreement to arbitrate disputes includes, but is not
limited to, any claims of unlawful discrimination and/or unlawful harassment
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act 1967, as amended, the Americans with
Disabilities Act, the New Jersey and New York Civil Rights Laws, the New Jersey
Law Against Discrimination, the New York Executive Law, the New York City Human
Rights Law, the New Jersey Conscientious Employee Protection Act, the New Jersey
Family Leave Act, or any other federal, state or local law relating to
discrimination in employment and any claims relating to wage and hour claims and
any other statutory or common law claims.

10.      Employee and AHC agree that the terms and existence of this Agreement
are and shall remain confidential and agrees not to disclose any terms or
provisions of this Agreement, or to talk or write about the negotiation,
execution or implementation of this Agreement, without the prior written consent
of the other, except (a) as required by law; (b) as required by regulatory
authorities; (c) as required within AHC to process this Agreement; or (d) in
connection with any arbitration or litigation arising out of this Agreement.
Anything herein to the contrary notwithstanding, Employee may disclose the terms
of this Agreement to Employee’s immediate family, accountant or attorney,
provided they are made aware of and agree to the confidentiality provisions.

11.      [Intentionally left blank]

12.      Employee further acknowledges and agrees that any non-public and/or
proprietary information of the Company and/or its customers disclosed to or
prepared by Employee during Employee’s employment remains confidential and may
not be used and/or disclosed by Employee hereafter without the prior written
consent of AHC. Employee further agrees that the provisions of Article VI of the
Employment Agreement (“Non-Disclosure”) shall remain in full force and effect.

13.      Solely for the purpose of determining the applicability of the
Restrictive Covenant in Article VII of the Employment Agreement, Employee shall
be deemed to have voluntarily terminated his employment as of the termination
date of the Consulting Agreement, and Employee hereby agrees that all of the
provisions of Article VII, as modified by this paragraph, shall remain in full
force and effect. Further, in addition to the provisions of Article VII,
Employee also agrees that in consideration for the payments and other
consideration provided in this Agreement, Employee will not for a period of six
months after the termination of the Consulting Agreement, either directly or
indirectly, (a) solicit any person who is employed by AHC (or who was employed
by AHC within 90 days of the termination of the Consulting Agreement) to: (i)
terminate his employment with AHC; (ii) accept employment with anyone other than
AHC, or (iii) in any manner interfere with the business of AHC.

4

--------------------------------------------------------------------------------



Back to Contents

14.      In consideration of the foregoing, Employee agrees to irrevocably
assign to the Company any and all inventions, software (including source code
and source code documentation for all computer programs developed or modified),
manuscripts, documentation, improvements or other intellectual property whether
or not protectible by any state or federal laws relating to the protection of
intellectual property, relating to the present or future business of the Company
that have been developed by Employee during the course of his employment with
the Company, either alone or jointly with others, and whether or not developed
during normal business hours or arising within the scope of his/her duties of
employment (all of the foregoing “Intellectual Property”). Employee agrees that
all such Intellectual Property, including without limitation all copyrights,
trademarks, trade secrets and patent rights therein, is irrevocably assigned to
and shall be and remain the sole and exclusive property of the Company and shall
be deemed the product of work for hire. Employee further agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoint the
Company your attorney-in-fact with full powers to execute such document itself
in the event Employee fails or is unable to provide the Company with such signed
documents.

15.      Employee agrees that in accordance with Section 9.6 of the Employment
Agreement, which shall remain in full force and effect, as long as Employee is
entitled to receive any payments under this Agreement, Employee shall not make
any negative or derogatory statements in verbal, written, electronic or any
other form about the Company, or its officers, employees and directors
including, but not limited to, a negative or derogatory statement made in, or in
connection with, any article or book, on a website, in a chat room or via the
internet. The Company agrees not to issue, and will advise its executive
officers and directors not to make, any negative or derogatory statements in
verbal, written, electronic or any other form about Botti.

16.      Litigation

a.      Employee shall cooperate fully with the Company in the prosecution or
defense, as the case may be, of any and all actions, governmental inquiries or
other legal or regulatory proceedings in which Employee’s assistance may be
reasonably requested by the Company. Reasonable expenses arising from the
cooperation will be advanced or reimbursed within the Company’s guidelines.
Consistent with the “Certificate of Incorporation of Authentidate Holding
Corp.,” and the Company’s Amended and Restated By-Laws, AHC will hold harmless
and indemnify Employee from and against any expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement arising from any claim,
suit or other action against Employee by any third party, on account of any
action or inaction by Employee taken or omitted to be taken by Employee on
behalf of AHC during the course of his employment, up to his date of
termination, provided that such action or inaction by Employee was within the
scope of Employee’s employment and consistent with the Company’s policies and
procedures. Notwithstanding anything to the contrary contained herein, the
obligations of the Company pursuant to Section 13.2 of the Employment Agreement
shall survive the termination of the Employment Agreement and are specifically
incorporated herein as if fully set forth herein. In accordance with Section
13.2 of the Employment Agreement, the Company further agrees to maintain such
insurance, including, but not limited to, directors’ and officers’ liability
insurance, and liability insurance, as is necessary and reasonable to protect
the Employee from any and all claims arising from or in connection with his
employment by the Company for a period of six (6) years after the Termination
Date.

5

--------------------------------------------------------------------------------



Back to Contents

b.      Employee acknowledges that he has advised the Company completely and
candidly of all facts of which he is aware that may give rise to legal matters.
The Company acknowledges that it has advised Employee completely and candidly of
all facts of which it is aware that may give rise to legal matters including
possible litigation with the Shore Venture Group and the principals thereof. The
Company is not aware of any claims or any facts giving rise to a claim against
the Employee by the Company.

17.      Employee shall direct all requests for references to be forwarded in
writing to the Company, attention: Office of the President. The Company will
state in response to such inquiries your dates of employment and positions held.
The Company shall not be responsible for responses to reference requests sought
or obtained other than under the procedures set forth in this paragraph.

18.      Employee realizes there are many laws and regulations prohibiting
employment discrimination, or otherwise regulating employment or claims related
to employment pursuant to which Employee may have rights or claims. These
include but are not limited to Title VII of the Civil Rights Act of 1964, as
amended; the Americans with Disabilities Act of 1990; the Pregnancy
Discrimination Act; the National Labor Relations Act, as amended; 42 U.S.C 1981;
the Employee Retirement Income Security Act of 1974, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Civil Rights Act of
1991; the Worker Adjustment and Retraining Notification Act; the New York State
and City Human Rights Laws; the New Jersey Law Against Discrimination; the New
Jersey Conscientious Employee Protection Act, the New Jersey Family Leave Act,
and other Federal, State and local human rights, fair employment and other laws.
Employee also understands there are other statutes and contract and tort laws
which relate to Employee’s employment and/or the termination of Employee’s
employment. Employee hereby knowingly and voluntarily agrees to waive and
release any rights or claims Employee may have under these and other laws, but
does not intend to, nor is Employee waiving any rights or claims that may arise
after the date that this Agreement is signed by Employee. Notwithstanding the
foregoing sentence, Employee’s waiver and release shall not extend to (i) any
rights, remedies, or claims Employee may have in enforcing the terms of the
Agreement; and (ii) any rights Employee may have to receive vested amounts under
AHC’s stock option plans, 401-K or pension plans.

19.      This Agreement shall be deemed to have been made within the County of
New York, State of New York, and shall be interpreted and construed and enforced
in accordance with the laws of the State of New York without regard to its
conflicts of law provision.

6

--------------------------------------------------------------------------------



Back to Contents

20.       Employee is hereby advised of Employee’s rights to review this
Agreement with counsel of Employee’s choice. Employee has had the opportunity to
consult with an attorney and/or other advisor of Employee’s choosing before
signing the Agreement, and was given a period of twenty-one (21) days to
consider the Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee acknowledges
that in signing this Agreement, Employee has relied only on the promises written
in this Agreement, and not on any other promise made by the Company or any other
entity or person.

21.      [Intentionally left blank]

22.      Employee represents that Employee has not filed any complaints, charges
or claims against AHC with any local, State, or Federal agency or court, or with
any other forum.

23.      Employee agrees to immediately return any AHC property no matter where
located including, but not limited to, AHC I.D. card, corporate credit card,
keys, computer disks, and written/electronic material prepared in the course of
employment at AHC. Notwithstanding the foregoing, Employee shall be entitled to
retain I) his desktop and laptop computers; and ii) his office furnishings.

24.      .If any provision of this Agreement, or any part thereof, is held to be
invalid or unenforceable because of the scope or duration of or the area covered
by such provision, Employee and AHC agree that the court or other appropriate
decision-making authority making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. In the event that any court or other
appropriate decision-making authority determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
invalid or unenforceable, the parties hereto agree that such covenants will
remain in full force and effect, first, for the greatest time period, and
second, in the greatest geographical area that would not render them
unenforceable. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement shall nonetheless
survive and be enforced to the fullest extent permitted by law.

25.      Except as otherwise expressly provided herein, this Agreement and
Release, together with the General Release constitute the entire agreement
between the Parties and supersede any and all prior agreements, whether written
or oral. This Agreement may not be modified or changed, except in a written
agreement signed by both Parties.

26.      The Agreement may be executed in multiple counterparts, each of which
shall be considered an original but all of which shall constitute one agreement.

7

--------------------------------------------------------------------------------



Back to Contents

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

I have read this Agreement, and I understand all of its terms. I enter into and
sign this Agreement knowingly and voluntarily with full knowledge of what it
means. I understand that I have twenty-one (21) days to consider this Agreement
and return it toAHC. I also understand that I have seven (7) days to revoke this
Agreement in writing after I sign it. I understand that a revocation will become
effective only if I furnish AHC with written notice, within such seven (7) day
period. This Agreement will not become effective or enforceable until AHC’s
receipt back of Employee’s executed Agreement and the expiration of the seven
day revocation period.

 

 /s/ John T. Botti                            February 7, 2005               
Date     Authentidate Holding Corp.          By: /s/ John
Waters                    February 7, 2005               
Date    

 

8

--------------------------------------------------------------------------------



Back to Contents

CONSULT WITH AN ATTORNEY BEFORE SIGNING GENERAL RELEASE. BY SIGNING THIS GENERAL
RELEASE, YOU GIVE UP AND WAIVE IMPORTANT LEGAL RIGHTS.

GENERAL RELEASE

John T.Botti understands and, of my own free will, enters into this General
Release.

In consideration of the payments, benefits, agreements, and other consideration
to be provided by Authentidate Holding Corp. (“AHC”) as described in the
agreement of which this General Release is a part (such agreement, this General
Release, together, the “Agreement”), John T. Botti, for himself or herself and
for his heirs, executors, administrators, and their respective successors and
assigns (collectively, “Employee”), HEREBY RELEASES AND FOREVER DISCHARGES, to
the maximum extent permitted by law, Authentidate Holding Corp., its
stockholders (solely in their capacity as stockholders of AHC), subsidiaries,
affiliates, divisions, successors and assigns, their respective current and
former officers, directors, employees, agents, attorneys, whether as individuals
or in their official capacity, and each of their respective successors and
assigns (hereinafter collectively referred to as “AHC”) of and from all or any
manner of actions, causes and causes of action, suits, debts, obligations,
damages, complaints, liabilities, losses, covenants, contracts, controversies,
agreements, promises, variances, trespasses, judgments and expenses (including
attorneys’ fees and costs), extents, executions, claims and demands whatsoever
at law or in equity (“claims”), specifically including by way of example but not
limitation, Title VII of the Civil Rights Acts of 1964 and 1991, as amended; the
Civil Rights Act of 1866; the Employee Retirement Income Security Act of 1974,
as amended; the National Labor Relations Act, as amended; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended; the Worker Adjustment and Retraining Notification Act; the Pregnancy
Discrimination Act; and all Federal, State and local statutes, regulations,
decisional law and ordinances and all human rights, fair employment, contract
and tort laws relating to Employee’s employment with AHC and/or the termination
thereof including, again by way of example but without limitation, the New
Jersey and New York Civil Rights Laws, the New Jersey Law Against
Discrimination, the New York Executive Law, the New York City Human Rights Law,
the New Jersey Conscientious Employee Protection Act, the New Jersey Family
Leave Act, any civil rights or human rights law, as well as all claims for
wrongful discharge, breach of contract, personal injury, defamation, mental
anguish, injury to health and reputation, and sexual harassment, which Employee
ever had, now has, or which Employee hereafter can, shall or may have for, upon
or by reason of any matter, cause or thing whatsoever arising out of Employee’s
employment by AHC or the termination thereof, provided that this General Release
shall not extend to (i) any rights, remedies, or claims Employee may have in
enforcing the terms of this Agreement; (ii) any rights Employee may have to
receive vested amounts under AHC’s stock option plan, 401-K or pension plans;
(iii) Employee’s rights to medical benefit continuation coverage, on a self-pay
basis, pursuant to federal law (COBRA); and (iv) claims for indemnification
(whether under state law, the Company's by-laws or otherwise) for acts performed
as an officer or director of the Company or any of its affiliates. Employee
takes this action fully aware of Employee’s rights arising under the laws of the
United States (and any State or local governmental entity thereof) and
voluntarily waives and releases all such rights or claims under these or other
laws, but does not intend to, nor is Employee waiving any rights or claims that
may arise after the date that this Agreement is signed by Employee. The
provisions of any laws providing in substance that releases shall not extend to
claims which are at the time unknown to or unsuspected by the person executing
such release, are hereby waived.

9

--------------------------------------------------------------------------------



Back to Contents

Employee represents that Employee has been advised to and has had an opportunity
to consult with an attorney and/or any other advisors of Employee’s choosing
before signing this Agreement, and was given a period of twenty-one (21) days to
consider this Agreement. Employee is permitted, at his discretion, to return the
Agreement prior to the expiration of this 21-day period. Employee has relied
only on the promises written in the Agreement, and not on any other promise made
by AHC or any other entity or person.

Employee has seven (7) days to revoke the Agreement after Employee signs it. The
Agreement will not become effective or enforceable until AHC’s receipt back of
Employee’s executed Agreement and the expiration of the seven day revocation
period.

Employee has read and understood the Agreement and enters into it knowingly and
voluntarily.

IN WITNESS WHEREOF, John T. Botti has set his hand this 7th day of February,
2005 having had the opportunity to review this with counsel of his or her
choice.

 /s/ John T. Botti                            February 7, 2005               
Date John T. Botti  

 

10

--------------------------------------------------------------------------------